DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 7-9, 16, 18, 21, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims 4, 5, 7-9, 16, 21 and 24, applicant keep reciting “. . . selected from a group comprising . . .”.  
For one example, in 4, applicant recite “wherein the formulation, . . . comprises excipients selected from a group comprising anti-acne agent, alkalizing agent, . . . and viscosity modifier.”  Such limitation is rendering the scope of claim 4 (and its dependent claims 5 and 6) indefinite: “[a] Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.” Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281.  See MPEP 2173.05(h).
Instant 112(b) rejection can be overcome by changing each occurrence of “selected from a group comprising” in claims 4, 5, 7-9, 16, 21 and 24 to --- selected from the group consisting of ---.  
Claims 10, 11 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “conventional antibiotics” in claims 10 and 29 is a relative term which renders the claim indefinite. The term “conventional antibiotics” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In present specification, applicant state that conventional antibiotics include cefotaxime, ampicillin, clindamycin, tetracycline and erythromycin, amoxicillin or cephalosporin.  Thus, instant 112(b) rejection can be overcome by replacing “conventional antibiotics” with antibiotics specifically named in present specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11, 16, 18, 20-22, 24, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SENGUPTA et al (US 2016/0346294 A1) (with an abstract for Feibleman et al (“Gram-negative acne”, Cutis., vol.25(2) (1980), pg.194-5 & pg.198-9), which was obtained from the website: https://pubmed.ncbi.nlm.nih.gov/6444570/ and cited here merely to support the Examiner’s position that gram-negative acne is synonymous with gram -negative folliculitis).
Sengupta teaches (claims 131-133 and [0242]) a method for treating all kinds of acne including drug-resistant acne and gram-negative acne by administering a therapeutic amount of besifloxacin.  As evidenced by Feibleman et al (see Abstract) and also based on applicant’s statements in present specification (pg.1, lines 10-20 and pg.21, lines 24-27), the term gram-negative acne is synonymous with gram-negative folliculitis.
Sengupta teaches (claims 135 and 139, Table 40) a formulation for treating acne in gel form, which comprises the following ingredients:

    PNG
    media_image1.png
    349
    519
    media_image1.png
    Greyscale

Thus, Sengupta teaches instant claims 1-5, 20-22 and 28 .
With respect to instant claim 7, Sengupta teaches ([0371]) that its formulation is used to treat infection caused by Escherichia coli.  Thus, Sengupta teaches instant claim 7.
With respect to instant claims 10, 11 and 29, Sengupta teaches (claims 133 and 134) that the drug-resistant acne is not responding to clindamycin or erythromycin.  Thus, Sengupta teaches instant claims 10, 11 and 29.
With respect to instant claims 16, 18, 24 and 26, Sengupta teaches (claims 137 and 138) that its formulation (containing besifloxacin) can additionally contain a second anti-bacterial agent or an anti-inflammatory agent, such as adapalene (a retinoid).  In Tables 18-22, it is shown that adapalene is used in the amount of 0.1 wt.%.  Thus, Sengupta teaches instant claims 16, 18, 24 and 26.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SENGUPTA et al (US 2016/0346294 A1).
With respect to instant claims 6 and 23, as discussed above, Sengupta’s formulation of claim 139 comprises the following ingredients:

    PNG
    media_image2.png
    275
    481
    media_image2.png
    Greyscale

All of these ingredients are cited in instant claims 6 and 23, and Sengupta’s ranges for each of the ingredients either fall within or overlap with the corresponding ranges of instant claims 6 and 23, thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Sengupta renders obvious instant claims 6 and 23. 
With respect to instant claim 14, Sengupta does not explicitly teach instant dosage limitation of claim 14.  However, as discussed above, Sengupta teaches (claims 131-133 and [0242]) that a therapeutic amount of besifloxacin is administered to treat gram-negative acne (which is synonymous to gram-negative folliculitis), and determining an optimal dose amount and a dosage frequency would be within the scope of one ordinarily skilled in the art.  Thus, Sengupta renders obvious instant claim 14.  
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SENGUPTA et al (US 2016/0346294 A1) in view of Oakley “Gram-negative folliculitis”, DermNet NZ (April 2014) (an internet article obtained from the website https://dermnetnz.org/topics/gram-negative-folliculitis#:~:text=Gram%2Dnegative%20folliculitis%20is%20a,relatively%20few%20papules%20and%20comedones).
With respect to claim 8, Sengupta teaches that its formulation can be used to treat gram-negative acne (synonymous to gram-negative folliculitis) but does not explicitly teach instant bacteria of claim 8.  Oakley teaches (see the first paragraph under “What is Gram-negative folliculitis?”) that gram-negative folliculitis is caused by gram-negative bacteria such as Escherichia coli, Pseudomonas aeruginosa, Serratia marcescens, Klebsiella and Proteus species.  Thus, Sengupta in view of Oakley renders obvious instant claim 8.
With respect to claim 9, Sengupta already teaches the use of instant besifloxacin.  Since instant claim 9 is merely describing inherent characteristics (or properties) of besifloxacin, Sengupta’s besifloxacin would naturally meet instant limitation of claim 9.  Thus, Sengupta in view of Oakley renders obvious instant claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 18, 2022